Citation Nr: 1641227	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic lumbar muscle strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that the Veteran's claim for a higher initial rating for his service-connected chronic lumbar muscle strain must be remanded in order to afford him a contemporaneous VA examination in order to assess the current nature and severity of such disability.  In this regard, the record reflects that the Veteran was most recently afforded a VA examination to determine the severity of his low back disability in October 2013.  Since that time, in a November 2013 submission, the Veteran's representative reported that the Veteran experienced great low back pain when actively engaged in bending, lifting, or twisting - symptoms that were not noted in the October 2013 examination report.  Additionally, the Board notes that, despite the fact that the Veteran was prescribed a lumbar corset by VA in September 2010, the October 2013 examiner indicated that the Veteran did not use any assistive devices.  Similarly, while a July 2010 VA treatment record notes that x-rays revealed slight scoliosis of the lumbar spine and post-operative changes, neither of these findings were noted in the October 2013 examination report, which indicated lumbar strain as the only diagnosis and noted that there were no surgical scars present.  In light of the allegations of worsening symptoms and an indication that the October 2013 examination did not fully contemplate all aspects of the Veteran's service-connected back disability, the Board finds that remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment of such disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Remand is also required so that range of motion testing can be conducted pursuant to a recent decision issued by the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

A remand is also necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, documentation in the record reflects that the Veteran has been awarded disability benefits as of May 2006.   As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, while there is an indication in the record that the Veteran underwent spinal surgery, the record does not contain any records associated with such surgery.  Any such records are relevant to the claim and attempts to obtain them should be made on remand.  Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for his low back disability, to include any surgeons who possibly performed lumbar surgery.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. 
 § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that such records were reviewed.  Any indicated evaluations, studies, and tests should be conducted. The examiner should explain the reasons for the conclusions reached.  

The examiner should identify the nature and severity of all manifestations of the Veteran's low back disability, to include notation and assessment of any surgical scars.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's low back disorder on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the low back throughout the time period of the claim (since April 2010).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner is further requested to indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In doing so, the examiner should discuss the July 2010 x-ray findings noting the presence of scoliosis.

The examiner should also clearly determine whether the Veteran has any associated neurological disabilities, to specifically include radiculopathy of either lower extremity, bladder incontinence, bowel incontinence, and/or erectile dysfunction, and comment on the severity of any such disorders, if any, in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the affective nerve.  If there is complete paralysis of a nerve affected by the Veteran's back disability, the examiner must so state.  The examiner should also determine whether the Veteran has any physician prescribed periods of bed rest due to his back disability.  

The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


